DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 18, 2022 has been entered. Claims 1, 4-5, 7-11 & 13-23 remain pending in the application. Applicant’s amendments to the Specification have overcome the objection previously set fourth in the Non-Final Office Action mailed October 18, 2021. Examiner further acknowledges applicant’s affirmation of the election of Group I, claims 1-15. 
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Jannicke (U.S. Pub. No.  2014/0330262) discloses at most, multiple pressure sensors on a single device and does not disclose the configuration of both “an ablation catheter” and “an electrophysiology catheter dimension for insertion through the lumen” of the ablation catheter and that the ablation catheter and the electrophysiology catheter respectively include a first pressure sensor and second pressure sensor in their respective distal regions. The Examiner respectfully disagrees because this argument does not speak to Jannicke’s anticipation of the original claims filed on August 9, 2019. Original claim 1 (alone) recites “a pressure sensor positioned distally of the balloon” without any recitation of what structure the pressure sensor is positioned on and its exact spatial . 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Applicant argues that claim 7 recites that both the first and second pressure sensors are positioned distally, making it impossible to use them to “obtain[ ] a differential pressure measurement across the apparatus” and the Examiner respectfully disagrees and notes that that obtaining a differential pressure measurement across the apparatus does not specify the distance across the apparatus such that “across the apparatus” could mean a distance as little as two sensors positioned next to each other sequentially or on opposite (distalmost and proximalmost) ends of the device. With that in mind, two pressure sensors in any location (even if positioned sequentially/right next .

Election/Restriction
Applicant's election with traverse of Group I (claims 1-15) in the reply filed on January 18, 2022 is acknowledged.  The traversal is on the ground(s) that no unity of invention objection was raised during international examination of PCT/US2018/018953.  This is not found persuasive because applicant is reminded that international offices have different examination guidelines, detailed in Box No. III of Written Opinion of the International Searching Authority & Box No. II of the International Search Report, both dated June 1st, 2018 for PCT/US2018/018953.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4-5, 7, 9-11 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jannicke et al. (U.S. Pub. No. 2014/0330262), herein referred to as “Jannicke”, in view of Condie et al (U.S. 2013/0296840), herein referred to as “Condie”.
Regarding claim 1, Jannicke discloses an apparatus (10, Figs. 1-3) for use in ablation procedures, comprising: 
an ablation catheter (12) comprising: 
an elongate body (18) having a lumen (32), the elongate body including a distal region (20); and 
a balloon (26) positioned about the distal region (20) and defining an interior in communication with the lumen ([0021]: if the device 12 is a cryoablation catheter, for example, the elongate body 18 may include a main lumen and a fluid injection lumen), wherein the balloon is expandable outwardly from an outer surface of the elongate body (see Fig. 1 where balloon 26 is expanded outwardly from the elongate body); and 
an electrophysiology catheter (30) dimensioned for insertion through the lumen ([0021]: treatment component of the device 12 may include a guidewire lumen 32 in which the sensing component 30 is slidably disposed), the electrophysiology catheter comprising a second pressure sensor (24, multiple shown in Fig. 3) positioned on a distal region (46) of the electrophysiology catheter (30), 
but fails to disclose a first pressure sensor positioned on the ablation catheter distally of the balloon. 

Regarding claim 4, Jannicke discloses wherein the electrophysiology catheter comprises a circular mapping catheter (30, Figs 1-3).
Regarding claim 5, Jannicke discloses a guidewire over which the ablation catheter can be advanced (where sensing component 30 is a "diagnostic guidewire", and wherein the guidewire further comprises a third pressure sensor (24, multiple shown in Fig. 3 relative to the second pressure sensor stated above) positioned on a distal region (46) of the guidewire (30). 
Regarding claim 7, Jannicke in view of Condie discloses a third pressure sensor (Condie: 34; [0028]: each electrode may also include a pressure sensor) positioned on the elongate body (16) proximally of the balloon (see Fig. 1 where there are electrodes/sensors 34 proximal to the balloon (30).  
Regarding claim 9, Jannicke discloses a system (10, Fig. 1-3) for use in cryoablation procedures, comprising: 

a second device comprising ([0020]: treatment element 26, such as a cryoballoon 26): an elongate body (18) having a lumen (32) dimensioned to receive the first device therethrough ([0021]: treatment component of the device 12 may include a guidewire lumen 32 in which the sensing component 30 is slidably disposed), the elongate body including a distal region (20); 
and a balloon positioned about the distal region and defining an interior in communication with the lumen ([0021]: if the device 12 is a cryoablation catheter, for example, the elongate body 18 may include a main lumen and a fluid injection lumen), wherein the balloon is expandable outwardly from an outer surface of the elongate body (see Fig. 1 where balloon 26 is expanded outwardly from the elongate body); 
and a second pressure sensor (24, multiple shown in Fig. 3) positioned on a distal region (46) of the first device (30), 
but fails to disclose a first pressure sensor positioned on the distal region of the second device.
However, Condie discloses an ablation catheter (12, Fig. 1) with a balloon (expandable element 30) with a plurality of electrodes (34) distally of the balloon where each electrode may also include an electrical conductivity sensor (capable of mapping/detecting electrical activity like an electrophysiology catheter) and a first pressure sensor (34; [0028]: each electrode may also include a pressure sensor; numbers are arbitrary) positioned on the distal region (26) of the second device (12). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the ablation catheter of Jannicke to include a first distal pressure sensor 
Regarding claim 10, Jannicke discloses wherein the first device comprises a guidewire (the "diagnostic guidewire" 30).  
Regarding claim 11, Jannicke discloses wherein the first device comprises an electrophysiology catheter (the "diagnostic guidewire" 30; where the diagnostic characteristics are defined as a sensing component that includes the one or more mapping elements 23 in [0020] and is a functional equivalent to an electrophysiology catheter).  
 Regarding claim 13, Jannicke in view of Condie discloses wherein the at least one first pressure sensor (Condie: 34; [0028]: each electrode may also include a pressure sensor) is positioned on the distal region (26) of the second device (12) distally of the balloon (see Fig. 1 where there are electrodes/sensors 34 distal to the balloon).  
Regarding claim 14, Jannicke in view of Condie further comprising at least one a third pressure sensor (Condie: 34; [0028]: each electrode may also include a pressure sensor; numbers are arbitrary) positioned on the second device (12) proximally of the balloon (see Fig. 1 where there are electrodes/sensors 34 proximal to the balloon). 
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jannicke in view of Condie, as applied to claims 1 & 9 above, and further in view of Gliner (U.S. Pub. No. 2012/0330190), herein referred to as “Gliner”.
Regarding claim 8, Jannicke in view of Condie fails to disclose wherein at least one of the first pressure sensor and the second pressure sensor comprises an optical pressure sensor.
However, Gliner discloses a device (probe 22; [0047]: which may be used for obtaining electrophysiological measurements and/or ablating body tissue) wherein at least one of the first pressure sensor and the second pressure sensor comprises an optical pressure sensor ([0046]: optical pressure sensor 32). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the pressure sensors of Jannicke in view of Condie to the optical pressure sensor of Gliner for the purpose of enabling the device to measure force exerted by the device on a tissue that is contacted by the device and factors such as determining a quality of contact of the device with a tissue (Gliner: [0046], [0050]). 
Regarding claim 15, Jannicke in view of Condie fails to disclose wherein at least one of the first pressure sensor and the second pressure sensor comprises an optical pressure sensor.
However, Gliner discloses a device (probe 22; [0047]: which may be used for obtaining electrophysiological measurements and/or ablating body tissue) wherein at least one of the first pressure sensor and the second pressure sensor comprises an optical pressure sensor ([0046]: optical pressure sensor 32). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the pressure sensors of Jannicke in view of Condie to the optical pressure sensor of Gliner for the purpose of enabling the device to measure force exerted by the device on a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mihalik (US 9345529): ablation catheter with balloon, loop mapping portion, and two pressure sensors.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794